DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-8, 10-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set submitted 15 Jul 22, all current claims are allowed.  These amendments rolled in the indicated allowable subject matter (previously objected to Claims 5, 9, and 17, which are now canceled by amendment) identified in the Non-Final Rejection Office action dated 16 Mar 22 to independent Claims 1, 8, and 16, respectively.  As stated previously with regards to the subject matter of Claims 5, 9, and 17, the prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations now found within the independent claims (and taking independent Claim 1 as exemplary: “A system, comprising: at least one processor; and memory in communication with the at least one processor, the memory having computer- readable instructions stored thereupon that, when executed by the at least one processor, cause the system to: receive, from a client device, a request for traffic routing information associated with a first location and a second location; determine a point of interest along a route from the first location to the second location; obtain camera metadata for a plurality of cameras, the camera metadata defining at least: a current geographic position for each of the plurality of cameras; and an orientation of each of the plurality of cameras with respect to the point of interest; select, a set of N cameras from the plurality of cameras based on proximity of the current geographic position for each of the plurality of cameras to the point of interest along the route from the first location to the second location and the orientation of each of the plurality of cameras with respect to the point of interest, wherein N is a positive integer that is associated with configuration parameters of the client device; and communicate, to the client device in response to receiving the request, selection data to cause the client device to render image data that is captured by the set of N cameras and that is indicative of current traffic conditions at the point of interest.”).  Note that the bolded limitations above generally define the contribution over the prior art of record, despite the reasons for allowance clearly indicating that it is the entire combination of limitations in these independent claims that render these claims allowable.  The closest prior art of record, Montell, remains silent with respect to camera orientations, and this is a patentable distinction because in Montell a fixed-position road-side camera at an intersection serving as a POI would become a candidate POI solely because of its location at the intersection regardless of which orientation the camera was in. If for example there was heavy traffic or a road blockage for one direction but not in one or more other directions at that location, then that camera’s orientation might certainly make a difference as to whether or not its imagery is useful to a user of the client device. As such, these particular limitations serve as a patentable improvement over the prior art of record.  Independent Claims 8 and 16 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 8 and 16.  Dependent Claims 2-4, 6-7, 10-15, and 19-20 are also allowed for at least including the limitations of independent Claim 1, independent Claim 8, or independent Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663